Citation Nr: 0843885	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967 and has unverified Vietnam service.  The 
appellant is the veteran's daughter.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Denver 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida and 
under 38 U.S.C.A. § 1815 for a child born with birth defects.

In 2006, the Maryland Department of Veterans Affairs withdrew 
its representation. The appellant has not appointed another 
representative.  No further action in this regard is needed.

The Board notes that in November 2006, the appellant 
requested a hearing before the Board.  A hearing was 
scheduled in December 2008 and the appellant failed to report 
to the hearing without explanation.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has 
spina bifida. 

2.  There is no competent evidence that the appellant's 
mother was a Vietnam veteran.  


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met.  38 U.S.C.A. § 1805 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.814 (2008). 

2.  The claim for entitlement to benefits under 38 U.S.C.A. 
§ 1815 for a child born with birth defects is without legal 
merit.  38 U.S.C.A. § 1815 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.815 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 
38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida 
is the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1).

In the instant case, the record fails to establish that the 
appellant currently has spina bifida, or that she was born 
with spina bifida.  The appellant submitted private medical 
records in support of her claim.  The medical records do not 
establish that the appellant has spina bifida.  There is no 
diagnosis of spina bifida or any form of spina bifida at 
birth in these records.

The appellant asserts that the glioblastoma multiforme 
malignant brain tumor was caused by the veteran's exposure to 
Agent Orange in Vietnam.  She contends that she is entitled 
to benefits pursuant to 38 U.S.C.A. § 1805, even though she 
does not have spina bifida.  The appellant submitted a 
medical statement by Dr. J.R., a neuro-oncologist, in support 
of her claim.  In the statement, Dr. J.R. opined that the 
appellant's cancer was possibly the result of NA mutation 
caused by her father's exposure to Agent Orange.  The Board 
notes that spina bifida is the only birth defect that 
warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).  While the Board 
sympathizes with the appellant, there is no legal basis upon 
which to award benefits for glioblastoma multiforme malignant 
brain tumor due to the veteran's exposure to Agent Orange in 
Vietnam.

In summary, there is no competent medical evidence which 
establishes a diagnosis of spina bifida.  As such, the 
appellant's claim must be denied.  As the facts are 
undisputed and the law is dispositive, the claim is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.

VA law provides that a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 
3.815 (2008).

In this case, the pertinent facts at issue are not in 
dispute.  The appellant asserts entitlement to benefits 
pursuant to 38 U.S.C.A. § 1815 based upon her father's 
Vietnam service.  She does not allege and it is not shown 
that her mother served in Vietnam.  There is no basis in VA 
law for payment involving disabilities, other than spina 
bifida, of a natural child whose father served in Vietnam.  
Therefore, the appellant's claim must be denied.  Sabonis, 
supra. 

It is significant to note that VA may only pay benefits 
within the scope of specific payments authorized by Congress.  
The United States Supreme Court has held that not even the 
temptations of a hard case will provide a basis for ordering 
recovery contrary to the terms of the regulation, for to do 
so would disregard the duty of all courts to observe the 
conditions defined by Congress for charging the public 
treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In 
spite of the appellant's plight, the Board is bound in its 
decisions, however, by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).




III.  Duties to notify and assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.

As there is no dispute as to the facts, the law is 
dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran is not warranted and 
the appeal is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child 
born with birth defects is not warranted, and the appeal is 
denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


